Opinion by
Cline, J.
In accordance with stipulation that certain of the cheeses were similar in all material respects to those the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), Abstracts 42148 and 49269, the merchandise was held properly dutiable upon the basis of the net weight of the cheeses as returned by the Government weigher, less 2% percent for coverings. Cheese stipulated to be the same in all material respects as that the subject of United States v. Wheeler & Miller (32 C. C. P. A. 22, C. A. D. 280) and Wheeler & Miller v. United States (6 Cust. Ct. 252, C. D. 475) was held properly dutiable at 5 cents per pound, but not less than 20 percent ad valorem, under paragraph 710 as modified by T. D. 48554.